Opinion
Per Curiam,
Appellant raises one issue in this appeal, all others having been disposed of in Mr. Justice Jones’ opinion in Commonwealth v. Hardy, 423 Pa. 208, 223 A. 2d 719 (1966). He alleges that his counsel was ineffective and thus he should be granted a new trial. The post-conviction hearing judge found that he was effectively represented. Nothing has been presented to us *642which would indicate that appellant was denied effective representation. Commonwealth ex rel. Washington v. Maroney, 427 Pa. 599, 235 A. 2d 349 (1967). See also, Commonwealth v. Woody, 440 Pa. 569, 271 A. 2d 477 (1970); Commonwealth v. Skipper, 440 Pa. 576, 271 A. 2d 476 (1970); Commonwealth v. Laboy, 440 Pa. 579, 270 A. 2d 695 (1970).
Order affirmed.